—Casey, J.
Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 14, 1993, convicting defendant upon his plea of guilty of the crime of robbery in the first degree.
Defendant pleaded guilty to robbery in the first degree and was sentenced in accordance with his plea agreement to an indeterminate prison term of 3 to 9 years. The robbery involved the. armed holdup by defendant and an accomplice of a delicatessen in the City of Binghamton, Broome County, in which $4,500 in cash and a quantity of lottery tickets were taken.
Defendant’s only contention on this appeal is that, despite the plea bargain, the sentence imposed was unduly harsh and excessive. We disagree. Given the violent nature of defendant’s crime, his prior criminal history and background, and that a prison sentence of 8 Vs to 25 years was possible, defendant cannot claim that his sentence was excessive. The sentence was authorized and appropriate (see, People v Haven, 167 AD2d 659, lv denied 77 NY2d 839; People v Gray, 131 AD2d 590). The judgment should be affirmed.
Cardona, P. J., White and Peters, JJ., concur. Ordered that the judgment is affirmed.